          Case 1:18-md-02865-LAK Document 619 Filed 06/14/21 Page 1 of 2

                                                                                          Hughes Hubbard & Reed LLP
                                                                                                   One Battery Park Plaza
                                                                                          New York, New York 10004-1482
                                                                                                Office:+1 (212) 837-6000
                                                                                                   Fax: +1 (212) 422-4726
                                                                                                     hugheshubbard.com

                                                                                                                  Bill Maguire
                                                                                                                       Partner
                                                                                               Direct Dial: +1 (212) 837-6879
                                                                                               Direct Fax: +1 (212) 299-6879
                                                                                          bill.maguire@hugheshubbard.com



VIA ECF

The Honorable Lewis A. Kaplan                             June 14, 2021
United States District Judge
Southern District of New York
500 Pearl St.
New York, New York 10007

             Re:       In Re: Customs and Tax Administration of the Kingdom of Denmark
                       (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-02865 (LAK)

Dear Judge Kaplan,

       Plaintiff Skatteforvaltningen (“SKAT”) respectfully submits this letter motion to seal its letter
motion to compel contemporaneously filed herewith and certain exhibits thereto. 1

        Exhibits C through H to SKAT’s motion to compel are documents produced by certain
defendants in this litigation that they designated as “Confidential” or “Highly Confidential” pursuant to
the Revised Amended Stipulated Protective Order Governing Confidentiality of Discovery Materials in
this multi-district litigation. (No. 18-md-2865, ECF No. 489.) Under paragraph 15 of the Stipulated
Protective Order, SKAT is thus required to file these discovery materials under seal absent the
producing defendants’ agreement to withdraw their confidentiality designations.

         On June 14, 2021, SKAT asked the producing defendants whether they intend to maintain their
confidentiality designations, to which defendants responded they did with respect to Exhibits C
through H. Accordingly, SKAT seeks to seal its letter motion and Exhibits C through H thereto at the
request of the defendants who produced those documents. Under the Court’s Individual Rules of
Practice, “[w]hen a party seeks leave to file sealed or redacted materials on the ground an opposing
party or third party has requested it, that party shall notify the opposing party or third party that it must
file, within three days, a letter explaining the need to seal or redact the materials.” On June 14, 2021,
SKAT informed the producing defendants of their obligation to file an explanatory letter within three
days.



1.   This motion relates to case numbers 18-cv-04833; 19-cv-01781; 19-cv-01783; 19-cv-01785; 19-cv-01788;
     19-cv-01791; 19-cv-01792; 19-cv-01794; 19-cv-01798; 19-cv-01800; 19-cv-01801; 19-cv-01803; 19-cv-01806;
     19-cv-01808; 19-cv-01809; 19-cv-01810; 19-cv-01812; 19-cv-01813; 19-cv-01815; 19-cv-01818; 19-cv-01865;
     19-cv-01866; 19-cv-01867; 19-cv-01868; 19-cv-01869; 19-cv-01870; 19-cv-01871; 19-cv-01873; 19-cv-01893;
     19-cv-01894; 19-cv-01895; 19-cv-01896; 19-cv-01898; 19-cv-01904; 19-cv-01906; 19-cv-01911; 19-cv-01918;
     19-cv-01922; 19-cv-01924; 19-cv-01926; 19-cv-01928; 19-cv-01929; 19-cv-01930; 19-cv-01931; 19-cv-10713.
        Case 1:18-md-02865-LAK Document 619 Filed 06/14/21 Page 2 of 2

                                                                         2


                                      Respectfully submitted,

                                      /s/ William R. Maguire
                                      William R. Maguire

Cc: All counsel of record via ECF
